NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEX GUADARRAMA; CHRISTIAN                      No.    18-56041
GUADARRAMA,
                                                D.C. No. 8:17-cv-00645-DOC-JDE
                Plaintiffs-Appellees,

 v.                                             MEMORANDUM*

SASAN CHADORBAFF, DBA Western
Motors,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Sasan Chadorbaff, DBA Western Motors, appeals pro se from the district

court’s order denying his motion brought under Federal Rule of Civil Procedure

60(b) to vacate entry of default and default judgment. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We dismiss.

      On February 28, 2019, this court ordered appellant to order the transcript or

digital audio recording of the district court’s June 4, 2018 hearing. See Docket

Entry No. 6. To date, appellant has failed to comply with the order. Due to

appellant’s failure to include the relevant transcript in the record on appeal, we

dismiss this appeal. See Fed. R. App. P. 10(b)(2) (if appellant intends to challenge

a finding or conclusion as unsupported by the evidence, appellant must include in

the record a transcript of all evidence relevant to that finding or conclusion);

Syncom Capital Corp. v. Wade, 924 F.2d 167, 169-70 (9th Cir. 1991) (dismissing

appeal by pro se appellant for failure to provide relevant trial transcripts); Portland

Feminist Women’s Health Center v. Advocates for Life, Inc., 877 F.2d 787, 789

(9th Cir. 1989) (declining to consider argument that district court erred due to

failure to provide transcript of contempt hearing).

      DISMISSED.




                                           2                                       18-56041